DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al-US Patent # 9,661,411 in view of DE10-2014100464 (Pahl, see translation) .  As to claims 15 and 25, Han et al disclose a micromechanical module (an integrated MEMS microphone and vibration sensor of fig. 1)  and associated method for placement on a body (skin of user) for acquiring oscillations ( vibrations) in the body comprising a housing (1702/1510) having a cavity with an inherent acoustically operative volume(inside of the housing), a substrate (106), a microphone (102) in the housing and on the substrate, located in the acoustically operative volume and acoustically coupled to the cavity, a MEMs acceleration sensor (MEMs vibration sensor 104), in the housing and on the substrate, an evaluation unit (ASIC 1504 as in col. 10, lines 59 et seq) wherein the substrate connects the microphone and the MEMs acceleration sensor to one another electrically and mechanically and includes a common interface for an output wherein the substrate is situated on and contact the body and has an opening (port 1512), wherein the module is placed on the exterior of the body (on skin) without penetrating the body wherein the body is of a person , engine, etc,  see figs. 1, 15 and col. 5, line 52 et seq. and col. 16, lines 37 et seq for uses. Further, it is noted that Han et al lack a teaching for measurement of transverse and longitudinal waves of oscillation.  However, it is known that sound waves detected by the microphone would include transverse waves and that the mechanical vibrations on a surface detected by the MEMs vibration sensor would include longitudinal waves which are well-known expediencies in the art of sound waves.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the Han et al microphone detects transverse waves and the Han et al vibration sensor detects longitudinal waves on the surface since sound waves are known to propagate as transverse waves and vibrations propagate as longitudinal waves on the surface.  Further, it is noted that Han et al lack a teaching for the housing to be situated on and contacting the body and the substrate opening being sealed. In a related prior art device, Pahl discloses a similar multi-MEMs module which includes pressure sensors, acceleration sensors and acoustic sensors such as microphones where the module includes multiple MEMs sensor chips (MC1 and MC2)  with openings O1 and O2 and housing (G) with interior (i) and further including the housing (G) extending to the body as depicted in fig. 1 and further including a sealed opening (see par[11] of translation where the opening includes a membrane), see also fig. 1 embodiment and related discussion.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a seal membrane for the opening in Han et al as well as housing contacting the body being measured since Pahl discloses the sealed opening protects the interior of the module from objects or particles in the vicinity, see translation par[11] and to have included the body as extending to the body being measured since Pahl also illustrates the embodiment of the housing extending to the body being measured as an alternative to a substrate only coupled expediency as in the embodiments of figs. 4 and 5.  As to claims 17 and 27, note the electronics of fig. 22 including wireless storage medium 2204 suggesting wireless transmission.  As to claims 18 and 28, note col. 14-col. 15 indicating digital signal processing.  As to claim 19, note MEMs microphone 102.  As to claim 19, note col. 6, lines 48 et seq indicating usage of the same or different frequency ranges for the microphone and sensor.  As to claims 20-22, selection of different frequency ranges are also given in col. 6 but further optimization is considered a matter of design choice obvious to one of ordinary skill in the art at the time of invention based on the types of signals being detected.  As to claim 23-24, note col. 16, lines 10 et seq indicating detection of multi axis vibration sensor.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 17-25 and 27-28 
have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861